      Case 5:17-cv-00510-FB-ESC Document 146-3 Filed 12/23/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR THE             §
GRANTOR TRUSTS OF VICTORY PARENT               §
COMPANY, LLC, VICTORY MEDICAL                  §
CENTER CRAIG RANCH, LP, VICTORY                §
MEDICAL CENTER LANDMARK, LP,                   §
VICTORY MEDICAL CENTER                         §
MID-CITIES, LP, VICTORY MEDICAL                §
CENTER PLANO, LP, VICTORY MEDICAL              §
CENTER SOUTHCROSS, LP, VICTORY                 §
SURGICAL HOSPITAL EAST HOUSTON,                §
LP, AND VICTORY MEDICAL CENTER                 §
BEAUMONT, LP,                                  §
                                               §              JURY DEMANDED
                      Plaintiffs,              §
                                               §
VS.                                            §              CIVIL ACTION NO.
                                               §              5:17-cv-00510-FB
AETNA HEALTH, INC., AETNA                      §
HEALTH INSURANCE COMPANY,                      §
AND AETNA LIFE INSURANCE                       §
COMPANY,                                       §
                                               §
                      Defendants.              §

  ORDER GRANTING VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY

       The Court has considered Victory’s Opposed Motion to Compel Discovery.             After

considering the parties’ briefing, the Court is of the opinion that the Opposed Motion should be

GRANTED.

       It is therefore ORDERED that Victory’s Opposed Motion to Compel Discovery is

GRANTED. Defendants Aetna Health, Inc., Aetna Health Insurance Company, and Aetna Life

Insurance Company are hereby ORDERED to produce documents in response to Victory’s Third

Requests for Production as requested in Victory’s Motion.




                                               1
     Case 5:17-cv-00510-FB-ESC Document 146-3 Filed 12/23/19 Page 2 of 2




Signed this ______ day of __________________________, 2019.



                                 _____________________________________
                                 UNITED STATES MAGISTRATE JUDGE




                                          2
